DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,232,927, hereinafter ‘927. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application and claim 1 of ‘927 both recite the limitations of a laser radiating apparatus that radiates a laser (see Claim 1); a spatial light phase modulator configured to radiate a spatially phase modulated laser (see Claim 1); an electron wave lens configured to converge the electron wave emitted from the photocathode (see Claim 1); a spatial light phase modulator configured to cancel a spatial distribution of phase cause by the electron wave lens (see Claim 1).
Claim 2 of the instant application and ‘927 both disclose a liquid crystal panel having a plurality of liquid crystal cells that transmits the laser and a controller that controls voltage applied to each of the liquid crystal cells (see col. 6-7, lines 64-24).
Claim 3 of the instant application and ‘927 both disclose a dielectric that transmits the laser (see col. 2, lines 47-58). 
Claim 4 of the instant application and claim 4 of ‘927 both recite the limitations of a semiconductor film with thickness less than or equal 100 nm; and a NEA film coated on electron wave emitting surface of the semiconductor film (see Claim 4).
Claim 5 of the instant application and claim 6 of ‘927 both recite the limitations of the spatial light phase modulator further modulates spatial distribution of intensity of the laser (see Claim 6).
Claim 6 of the instant application and claim 10 of ‘927 both recite the limitations of the semiconductor film is composed of a semiconductor film having a strained superlattice structure (see Claim 10).
Claim 7 of the instant application and claim 9 of ‘927 both recite the limitations of the semiconductor film is composed of a film including one of a GaAs film, an AlGaAs film, and a InGaAs film (see Claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
December 8, 2022
/HC/           Examiner, Art Unit 2881                                                                                                                                                                                             /ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881